944 A.2d 76 (2008)
In re NOMINATION PAPERS OF John ALWARD.
Appeal of Becky Lynn Travis.
No. 10 WAP 2008.
Supreme Court of Pennsylvania.
April 4, 2008.
John Joseph Shimek, III, Quinn, Buseck. Leemhuis, Toohey & Kroto, Inc, Erie, for Becky Lynn Travis, appellant.
John Alward, for John Alward, appellee.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD and McCAFFERY, JJ.

ORDER
PER CURIAM:
AND NOW, this 4th day of April, 2008, the order of the Commonwealth Court is AFFIRMED. Appellee's petition for leave to file a brief is DISMISSED as moot.